— Judgment unanimously affirmed. Memorandum: Relator appeals from a denial of his application for a writ of habeas, corpus. Special Term gave as its reasons “ that the petition failed to comply with the requirements of CPLR, Section 7002 (e) 1. and 6.” Among other deficiencies in the petition was the absence of any reference to other applications made by petitioner since his conviction on April 15, 1955. The official reports indicate that petitioner has resorted to various proceedings since his conviction. The court recited in the narrative part of its order that the petition “ is without merit ”. Inasmuch as the application was denied arid there was no hearing, the substantive merits of petitioner’s application were not considered. The denial, therefore, was without prejudice to the institution of a proper proceeding if petitioner is so advised. (Appeal from judgment of Cayuga Supreme Court denying application for writ of habeas corpus.) Present — Goldman, P. J., Marsh, Witmer, Gabrielli and Moule, JJ.